   Case: 1:14-cr-00551 Document #: 219 Filed: 01/10/19 Page 1 of 5 PageID #:4847



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                  )
UNITED STATES OF AMERICA,                         )    No. 14-CR-0551
                                                  )
                                                  )    Honorable Harry D. Leinenweber
      v.                                          )
                                                  )
MICHAEL COSCIA,                                   )
                                                  )
                                                  )    EVIDENTIARY HEARING AND
                                                  )    ORAL ARGUMENT REQUESTED
                                                  )


            DEFENDANT MICHAEL COSCIA’S MOTION FOR A NEW TRIAL

       Defendant Michael Coscia respectfully moves this Court to grant him a new trial pursuant

to Federal Rule of Criminal Procedure 33 based on newly-discovered evidence. In support of this

Motion, Mr. Coscia relies on the accompanying Memorandum of Law and states as follows:

       1.       Mr. Coscia was indicted on, and eventually convicted of, six counts of commodities

fraud and six counts of spoofing related to trading activity that occurred on 17 Chicago Mercantile

Exchange (“CME”) markets and one Intercontinental Exchange (“ICE”) market from August to

October 2011.

       2.       Throughout Mr. Coscia’s trial, the central premise of the government’s case was

that Mr. Coscia was the only person who traded the way he did—in the government’s words, that

he was “one of a kind”—and that his trading patterns placed Mr. Coscia so far outside the bounds

of legitimate trading activity that it demonstrated Mr. Coscia’s criminal intent to commit spoofing

and commodities fraud.
   Case: 1:14-cr-00551 Document #: 219 Filed: 01/10/19 Page 2 of 5 PageID #:4848



       3.     But two sets of newly-discovered evidence demonstrate that Mr. Coscia’s trading

was consistent with many hundreds of other market participants and market activity in general.

This evidence includes:

              a.      Trading data and admissions obtained from the CME and ICE. Prior

       to trial, the government disclosed trading data for only a limited time period, a narrow set

       of futures contracts, and a small set of traders. After trial, the CME produced a complete

       record of all market participants’ order and trading history covering the entire 10-week

       period at issue for all 17 CME markets in which Mr. Coscia traded. ICE also produced

       additional data to Mr. Coscia following trial but, even more important than the additional

       data, was ICE’s post-trial admission that it had mislabeled a critical exhibit and

       miscalculated the data it provided. In fact, far from being responsible for 96 percent of

       all order cancellations on the Brent Crude futures market—a statistic presented to the

       jury, relied upon by this Court in denying post-trial relief, and adopted by the Seventh

       Circuit in affirming Mr. Coscia’s conviction—ICE and the government now admit that

       he was responsible for only a fraction of one percent of such cancellations.

              b.      Post-trial indictments of other traders. The government’s case rested on

       the premise—repeated unequivocally to the jury time and again in both the government’s

       arguments and through the testimony of multiple witnesses (and later by government

       counsel to the Seventh Circuit)—that Mr. Coscia was “one of a kind” and the only trader

       engaged in the conduct alleged. In fact, while Mr. Coscia’s trial was underway, the

       government was actively investigating almost a dozen other traders and later indicted them

       for engaging in substantially similar trading, in the same commodities, on the same

       markets, and during the same time periods as Mr. Coscia. The government cannot have it



                                                2
   Case: 1:14-cr-00551 Document #: 219 Filed: 01/10/19 Page 3 of 5 PageID #:4849



       both ways, securing a conviction against Mr. Coscia based on the specific representation

       that he was unique, then indicting almost a dozen others for the same conduct.

       4.      Based on this newly-disclosed evidence, a new trial should be granted for at least

two reasons. First, the additional data and disclosures made by CME and ICE conclusively

demonstrate that Mr. Coscia’s trading activity was the same as hundreds of other traders.

Specifically, this new evidence proves that three key points repeatedly advanced by the

government regarding Mr. Coscia’s purported outlier status are demonstrably and verifiably false:

               a.      Mr. Coscia’s cancellation rates for large orders were not out of the ordinary

       in comparison to other traders;

               b.      The size of Mr. Coscia’s orders compared to the size of trades he executed

       (his “order-to-trade size” ratio) was not out of the ordinary; and

               c.      Like Mr. Coscia, there are many hundreds of market participants who

       placed both large and small orders and, also like Mr. Coscia, filled small orders at a

       substantially higher rate than they filled their large orders, directly contrary to the

       testimony of both CME and ICE witnesses.

       5.      Second, the post-trial indictments refute the government’s claims to this Court, the

jury, and the Seventh Circuit that Mr. Coscia was unique or one-of-a-kind. In fact, many of the

investigations leading to these other indictments were necessarily ongoing before Mr. Coscia ever

went to trial. The government knew—or, at a bare minimum, should have known—that its

representations to the jury were false.

       6.      In light of both sets of newly-discovered evidence, the government’s evidence was

insufficient to convict Mr. Coscia of spoofing and commodities fraud. Put more simply, had this

evidence been presented to the jury, Mr. Coscia would have been acquitted.



                                                 3
   Case: 1:14-cr-00551 Document #: 219 Filed: 01/10/19 Page 4 of 5 PageID #:4850



       7.     Mr. Coscia’s conviction should be vacated and he should be granted a new trial

pursuant to Federal Rule of Criminal Procedure 33.

       WHEREFORE, Mr. Coscia requests that this Court grant this motion and:

       1.     Vacate Mr. Coscia’s conviction for six counts of spoofing and six counts of

commodity fraud; and

       2.     Grant Mr. Coscia a new trial.

 Dated: January 10, 2019                          /s/ Leonid Feller
                                                  Leonid Feller
                                                  Sunil Shenoi
                                                  Benjamin O’Connor
                                                  KIRKLAND & ELLIS LLP
                                                  300 North LaSalle
                                                  Chicago, Illinois 60654
                                                  Telephone: (312) 862-2000
                                                  Facsimile: (312) 862-2200
                                                  leonid.feller@kirkland.com
                                                  sunil.shenoi@kirkland.com
                                                  benjamin.oconnor@kirkland.com

                                                  Attorneys for Defendant Michael Coscia




                                              4
  Case: 1:14-cr-00551 Document #: 219 Filed: 01/10/19 Page 5 of 5 PageID #:4851



                             CERTIFICATE OF SERVICE

      I hereby certify that on January 10, 2019, a true and correct copy of the foregoing

document was served on counsel of record via the Court’s CM/ECF System.


                                               /s/ Leonid Feller
                                               Leonid Feller




                                           5
